DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,780,826. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application recites a method  determining misalignment of a vehicular camera, the method comprising: equipping a vehicle with a vehicular vision system comprising an electronic control unit and a plurality of cameras; wherein the electronic control unit comprises an image processor for processing image data captured by the plurality of cameras; wherein the plurality of cameras is disposed at the vehicle so that each camera of the plurality of cameras has a respective field of view exterior of the vehicle; wherein the plurality of cameras comprises (i) a rear camera disposed at a rear portion of the vehicle and having at least a rearward field of view, (ii) a left-side camera disposed at a left side of the vehicle and having at least a sideward and rearward field of view, (iii) a right-side camera disposed at a right side of the vehicle and having at least a sideward and rearward field of view and (iv) a front camera disposed at a front portion of the vehicle and having at least a forward field of view; capturing frames of image data via the plurality of cameras; providing captured frames of image data to the electronic control unit; receiving vehicle data at the electronic control unit; wherein the vehicle data at least comprises (i) speed data indicative of speed of the vehicle and (ii) steering data indicative of steering of the vehicle; responsive to processing at the electronic control unit of received vehicle data during driving of the vehicle, determining, via the vehicular vision system, a vehicle motion vector during driving of the vehicle; detecting, via processing at the electronic control unit of frames of captured image data, an object present in the field of view of a camera of the plurality of cameras; determining, via processing at the electronic control unit of frames of image data captured by the camera of the plurality of cameras during driving of the vehicle, an object motion vector of the detected object based on a first position of the detected object in a first frame of image data captured by the camera and a second position of the detected object in a second frame of image data captured by the camera; 9 36169509.1comparing the determined object motion vector to the determined vehicle motion vector; and responsive to comparison of the determined object motion vector and the determined vehicle motion vector, determining via the vehicular vision system that the camera of the plurality of cameras is misaligned.

	Claim 1 of patent 826 discloses a method for determining misalignment of a vehicular camera and calibrating the misaligned camera, said method comprising: providing a plurality of cameras at a vehicle so that each camera of the plurality of cameras has a respective field of view exterior of the vehicle; wherein the plurality of cameras comprises (i) a rear camera disposed at a rear portion of the vehicle and having at least a rearward field of view, (ii) a driver-side camera disposed at a driver side of the vehicle and having at least a sideward and rearward field of view, (iii) a passenger-side camera disposed at a passenger side of the vehicle and having at least a sideward and rearward field of view and (iv) a front camera disposed at a front portion of the vehicle and having at least a forward field of view; wherein each camera of the plurality of cameras comprises a two dimensional array of a plurality of photosensing elements; providing a control comprising an electronic control unit, the electronic control unit comprising an image processor for processing image data captured by the plurality of cameras; capturing frames of image data via the plurality of cameras; providing captured frames of image data to the electronic control unit; processing at the electronic control unit frames of image data captured by the plurality of cameras and provided to the electronic control unit; responsive to processing at the electronic control unit of frames of captured image data, determining, via the control, objects present in the field of view of at least one of the plurality of cameras; receiving vehicle data at the electronic control unit via a communication bus of the vehicle; wherein the vehicle data comprises speed of the vehicle and at least two selected from the group consisting of (i) steering information of the vehicle, (ii) vehicle geometry of the vehicle and (iii) distance traveled by the vehicle; responsive to processing at the electronic control unit of received vehicle data during driving of the vehicle by a driver of the vehicle, determining, via the control, a vehicle motion vector during driving of the vehicle by the driver of the vehicle; determining, via the control, movement of a detected object relative to the vehicle via processing at the electronic control unit of at least two frames of image data captured by the plurality of cameras during driving of the vehicle by the driver of the vehicle; comparing, via the control, the determined relative movement of the detected object to the determined vehicle motion vector; responsive to a difference between the determined relative movement of the detected object and the determined vehicle motion vector, determining via the control misalignment of a misaligned camera of the plurality of cameras; and responsive at least in part to determination of misalignment of the misaligned camera, adjusting via the control calibration of the misaligned camera so as to have location and relative movement of the detected object based on processing of captured frames of image data coincide with predicted location and movement of the detected object based on actual motion of the vehicle. 
Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oleg (U.S. Pub No. 20100253784) discloses a calibration method and apparatus for automotive camera system, and method and ECU for determining angular misalignments of automotive camera system and two targets are placed within the field of view of each camera included; each camera captures the targets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/
 Primary Examiner, Art Unit 3661